DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Upon further review of the Applicant’s arguments and/or remarks, the Applicant argued that the prior art reference Lim fails to teach the concept of a base station storing “neighbor information” in the memory.
In response the Examiner respectfully disagrees with the Applicant arguments because Lim in fig. 9, clearly shows and/or discussed a base station with cell information storage unit #920 and for argument sake, it is well known by one of ordinary skill in the telecommunication art that by virtue of a network communication device (e.g. a base station) “receiving” information, the information is implicitly stored (either temporarily or permanently) on the network communication device.
Furthermore, Lim e.g. pp. [0120], discussed the concept wherein the base station performs the function of “comparing” the received information in order to accept or decline handover. As mentioned above, one of ordinary skill in the art would readily understand that in order for the controller and/or processor to carry out the function of “comparing”, the information that is being compared are stored or cached on the base station, even for a few seconds.
Therefore, the Examiner has mentioned and/or discussed in the previous rejections that the Applicant’s claimed limitations or inventions are very broad and/or vague. For example, the at least independent claims recited several broad limitations or terms such “neighbor information describing a configuration of the neighboring base station”, “adjust operation of the base station”, etc.
For argument sake, what does it mean to “adjust operation” of a base station? Or what does the phrase “adjust operation” encompasses? Adjusting how? And which or what operation? As it is readily known by one of ordinary skill in the telecommunication technology, a base station performs several and/or countless different operations.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Thus, the at least claimed limitations does not provide any further details so as to be distinguished from the applied prior art as it will be discussed below. The Examiner has reasonably interpreted the broadly claimed limitations as discussed above and further in the rejection below. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 12, 13, 15, 18, 21, 28, and 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Publication No. 20100210268) in view of Lee et al. (US Publication No. 20130316712).

As to claims 1 and 15, Lim teaches a base station (fig. 1, fig. 9) comprising: at least one processor coupled to a memory, wherein the base station is configured to communicatively couple to a core network for at least one wireless network operator (fig. 1, pp0036, connect to the core network via the eNB 110 or the HeNB 120), wherein the base station radiates downlink radio frequency signals to at least one user equipment (UE) served by the base station and receives uplink radio frequency signals from the at least one UE served by the base station in order to provide wireless communication services within a cell (fig. 1, pp0036, pp0037, and pp0042, UE transmitting and receiving radio signals from base stations) and a handover request parser that evaluates information elements in the handover request message to extract neighbor information describing a configuration of the neighboring base station (fig. 1, fig. 9, pp0119, the control unit 930 extracts the identity information of the target femto cell base station 450 from the Handover Request message and sends the identity information to the cell identity verifier 930A), wherein the handover request parser stores the extracted neighbor information as a set of neighbor information in the memory (fig. 1, fig. 9, #920, and pp0118, cell information storage unit); and wherein the processor is configured to adjust operation of the base station based on the set of neighbor information stored in the memory (fig. 1, fig. 9, pp0120, compare extracted target cell information, accepts the handover and controls the femto cell base station 450 to send the Handover Request ACK message to the target MME 440 or the source MME 430 and facilitates a handover of a UE to a femto cell in a wireless communication system, pp0122). However, fails to explicitly teach wherein the processor is configured to implement: a user equipment handover function that receives and processes a handover request message for a UE transferring to the cell from a neighboring cell, wherein the handover request message was sent to the base station in response to a handover required message generated by a neighboring base station serving the neighboring cell.
In an analogous field of endeavor, Lee teaches the concept wherein the processor is configured to implement: a user equipment handover function that receives and processes a handover request message for a UE transferring to the cell from a neighboring cell (fig. 1, fig. 9, fig. 7, S130, handover request for mobile RN from source DeNB to Target DeNB which include configuration for source DeNB), wherein the handover request message was sent to the base station in response to a handover required message generated by a neighboring base station serving the neighboring cell (fig. 1, fig. 9, fig. 7, S120, based on handover decision, perform handover request, and pp0068). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim with the teachings of Lee to achieve the goal of efficiently and quickly acquiring information to optimize handover in a communication system (Lee, pp0021).
As to claims 4 and 21, Lim in view of Lee teaches the limitations of the independent claims as discussed above. Lim further teaches wherein the set of neighbor information stored in the memory is stored in the form of a neighbor relations table (fig. 1, pp0039, information about neighbor femto cells in a Neighbor Relation Table (NRT)).  
As to claim 5, Lim in view of Lee teaches the limitations of the independent claims as discussed above. Lim further teaches further comprising a cache coupled to the handover request parser (fig. 9, #920A, storage unit, and pp0039).  
As to claims 12 and 28, Lim in view of Lee teaches the limitations of the independent claims as discussed above. Lim further teaches wherein based on the extracted neighbor information, the base station identifies one or more of: newly introduced carrier frequencies or Radio Access Technologies (RAT) frequency carriers; at least one of carrier-aggregation capabilities, different bearer capabilities, and closed subscriber group (CSG) capabilities of a neighbor base stations, and fine tunes parameters associated with deciding on the future handover-candidates; information with respect to the specific radio points near to a neighbor base station to optimize system parameters including at least one of power-levels, mobility measurements, or threshold configurations; system information about neighbors to a neighboring base station; or identifying system level issues related to configuration changes on neighboring base stations (fig. 1, pp0119, and pp0120, extract CSG information of the target femto cell base station).  
As to claims 13 and 29, Lim in view of Lee teaches the limitations of the independent claims as discussed above. Lim further teaches wherein the processor is configured to trigger alarms indicating system level configuration changes at a neighboring base station based on changes to selected items of neighbor information (fig. 1, pp0079, pp0085, received CSG ID does not match with the current CSG ID, sends a Handover Failure message to the corresponding MME, notifying that the handover attempt has been rejected, and pp0121).  
As to claim 18, Lim in view of Lee teaches the limitations of the independent claims as discussed above. Lim further teaches wherein the UE being handed over to the base station is transferring to the cell from a neighboring cell (fig. 1, handover).

Claim 2, 3, 16, 17, 24, and 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Publication No. 20100210268) in view of Lee et al. (US Publication No. 20130316712) and further in view of Yuk et al. (US Publication No. 20150049623).

As to claims 2 and 16, Lim in view of Lee teaches the limitations of the independent claims as discussed above. However, fails to teach that wherein the base station comprises part of a cloud radio access network (C-RAN) architecture comprising a baseband controller and a plurality of radio points. 
In an analogous field of endeavor, Yuk teaches wherein the base station comprises part of a cloud radio access network (C-RAN) architecture comprising a baseband controller and a plurality of radio points (fig. 3, fig. 6, performing handover by user equipment (UE) (claimed) in cloud radio access network (C-RAN)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim and Lee with the teachings of Yuk to achieve the goal of efficiently and reliably performing efficient measurement for handover in the C-RAN system, and properly selects a primary RRH or a serving RRH so as to performs communication, resulting in an increase in communication performance (Yuk, pp0031). 
As to claims 3 and 17, Lim in view of Lee teaches the limitations of the independent claims as discussed above. However, fails to teach that wherein the baseband controller is communicatively coupled to the plurality of radio points by a switched Ethernet network.  
In an analogous field of endeavor, Yuk teaches wherein the baseband controller is communicatively coupled to the plurality of radio points by a switched Ethernet network (fig. 3, fig. 6, optical SW connected to RRH for C-RAN system). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim and Lee with the teachings of Yuk to achieve the goal of efficiently and reliably performing efficient measurement for handover in the C-RAN system, and properly selects a primary RRH or a serving RRH so as to performs communication, resulting in an increase in communication performance (Yuk, pp0031).
As to claim 24, Lim in view Lee teaches the limitations of the independent claims as discussed above. However, fails to teach wherein the base station providing wireless communication services to the cell comprises a target eNodeB and the neighboring base station providing wireless communication services to a neighboring cell comprises a source eNodeB, wherein the handover request message is associated with a handover of the UE from the source eNodeB to the target eNodeB.
In an analogous field of endeavor, Yuk teaches wherein the base station providing wireless communication services to the cell comprises a target eNodeB and the neighboring base station providing wireless communication services to a neighboring cell comprises a source eNodeB, wherein the handover request message is associated with a handover of the UE from the source eNodeB to the target eNodeB (fig. 3, fig. 6, fig. 8, HO request). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim and Lee with the teachings of Yuk to achieve the goal of efficiently and reliably performing efficient measurement for handover in the C-RAN system, and properly selects a primary RRH or a serving RRH so as to performs communication, resulting in an increase in communication performance (Yuk, pp0031).
As to claim 25, Lim in view of Lee teaches the limitations of the independent claims as discussed above. However, fails to teach wherein the base station and neighboring base station are both communicatively coupled to the core network by a back-haul network.
In an analogous field of endeavor, Yuk teaches wherein the base station and neighboring base station are both communicatively coupled to the core network by a back-haul network (fig. 3, fig. 6). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim and Lee with the teachings of Yuk to achieve the goal of efficiently and reliably performing efficient measurement for handover in the C-RAN system, and properly selects a primary RRH or a serving RRH so as to performs communication, resulting in an increase in communication performance (Yuk, pp0031).

Claim 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Publication No. 20100210268) in view of Lee et al. (US Publication No. 20130316712) (Hereinafter, Lee ‘712) and further in view of Lee et al. (US Publication No. 20140162653) (Hereinafter, Lee ‘653).

As to claim 6, Lim in view of Lee ‘712 teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the handover request parser temporarily stores the extracted neighbor information in the cache until a successful handover of the UE is confirmed.  
In an analogous field of endeavor, Lee ‘653 teaches wherein the handover request parser temporarily stores the extracted neighbor information in the cache until a successful handover of the UE is confirmed (fig. 1, fig. 2A, pp0096, delete information included in the handover request upon receiving handover completion information). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim and Lee ‘712 with the teachings of Lee ‘653 to achieve the goal of efficiently and reliably providing a communication system wherein interference may be efficiently controlled, and overall performance of a network may be improved (Lee ‘653, Abstract).

Claim 7, 19, and 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Publication No. 20100210268) in view of Lee et al. (US Publication No. 20130316712) (Hereinafter, Lee ‘712) and further in view of Lee et al. (US Publication No. 20140162653) (Hereinafter, Lee ‘653) and Suh et al. (US Publication No. 20080280613).

As to claims 7, 19, and 20, Lim in view of Lee ‘712 and Lee ‘653 teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the handover request parser transfers the extracted neighbor information from the cache to the set of neighbor information stored in the memory in response to receiving a handover confirm message from the UE.  
In an analogous field of endeavor, Suh teaches the concept of transmitting a temporary stored data to another storage upon handover completion, thus Suh teaches wherein the handover request parser transfers the extracted neighbor information from the cache to the set of neighbor information stored in the memory in response to receiving a handover confirm message from the UE (fig.1, clm. 24, forwarding the temporarily stored data to the terminal if a handover completion signal is received form the terminal). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim, Lee ‘712, and Lee ‘653 with the teachings of Suh to achieve the goal of efficiently and reliably providing fast handover in a communication system in order to improve performance (Suh, pp0006).

Claim 8-11, 22, 23, 26, and 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Publication No. 20100210268) in view of Lee et al. (US Publication No. 20130316712) and further in view of Shetigar et al. (US Publication No. 20150271714).

As to claims 8 and 22, Lim in view of Lee teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the information elements from the handover request message comprise a Source-to-Target Transparent Container, wherein the handover request parser generates the extracted neighbor information from the Source-to-Target Transparent Container.  
In an analogous field on endeavor, Shetigar teaches wherein the information elements from the handover request message comprise a Source-to-Target Transparent Container, wherein the handover request parser generates the extracted neighbor information from the Source-to-Target Transparent Container (fig. 1, fig. 2, pp0040, Source_To_Target_Container packet of information may be embedded in Handover_Request 51 Message 44). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim and Lee with the teachings of Shetigar to achieve the goal of efficiently and reliably updating neighbor lists in a communication system to increase a number of successful handovers and lead to less dropped connections due to missing neighbor relations (Shetigar, pp0014). 
As to claims 9 and 23, Lim in view of Lee teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the extracted neighbor information includes at least operating band, bandwidth and radio resource configuration information for the neighboring base station providing wireless communication services to the neighboring cell.  
In an analogous field on endeavor, Shetigar teaches wherein the extracted neighbor information includes at least operating band, bandwidth and radio resource configuration information for the neighboring base station providing wireless communication services to the neighboring cell (fig. 1, fig. 2, pp0009). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim and Lee with the teachings of Shetigar to achieve the goal of efficiently and reliably updating neighbor lists in a communication system to increase a number of successful handovers and lead to less dropped connections due to missing neighbor relations (Shetigar, pp0014).
As to claims 10 and 26, Lim in view of Lee teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the handover request parser is further configured to evaluate information elements embedded into a handover command message associated with UE transferring from the cell to a neighboring cell, to extract additional neighbor information describing a configuration of a neighboring base station serving the neighboring cell.
  In an analogous field on endeavor, Shetigar teaches wherein the handover request parser is further configured to evaluate information elements embedded into a handover command message associated with UE transferring from the cell to a neighboring cell, to extract additional neighbor information describing a configuration of a neighboring base station serving the neighboring cell (fig. 1, fig. 2, pp0042, extract Target_To_Source_Container 46 and embed it in a Handover_Command 51 message 50 to eNB 16(1).  Serving eNB 16(1) may extract Target_To_Source_Container 46 and relevant functions (e.g., Physical Downlink Shared Channel (PDSCH) configuration indicating a reference signal power) from Handover_Command 51 message 50 and populate NRT 20 appropriately). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim and Lee with the teachings of Shetigar to achieve the goal of efficiently and reliably updating neighbor lists in a communication system to increase a number of successful handovers and lead to less dropped connections due to missing neighbor relations (Shetigar, pp0014).
As to claims 11 and 27, Lim in view of Lee teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the information elements from the handover command message comprise a Target-to-Source Transparent Container, wherein the Attorney Docket No. 3954 / 100.1833US01 22handover request parser generates the extracted additional neighbor information from the Target-to-Source Transparent Container.  
In an analogous field on endeavor, Shetigar teaches wherein the information elements from the handover command message comprise a Target-to-Source Transparent Container, wherein the Attorney Docket No. 3954 / 100.1833US01 22handover request parser generates the extracted additional neighbor information from the Target-to-Source Transparent Container (fig. 1, fig. 2, pp0042, extract Target_To_Source_Container 46 and embed it in a Handover_Command 51 message 50 to eNB 16(1).  Serving eNB 16(1) may extract Target_To_Source_Container 46 and relevant functions (e.g., Physical Downlink Shared Channel (PDSCH) configuration indicating a reference signal power) from Handover_Command 51 message 50 and populate NRT 20 appropriately). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim and Lee with the teachings of Shetigar to achieve the goal of efficiently and reliably updating neighbor lists in a communication system to increase a number of successful handovers and lead to less dropped connections due to missing neighbor relations (Shetigar, pp0014).

Claim 14 and 30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US Publication No. 20100210268) in view of Lee et al. (US Publication No. 20130316712) and further in view of Sriram et al. (US Publication No. 20170078895).

As to claims 14 and 30, Lim in view Lee teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the UE Handover Request Parser is configured to purge items of neighbor information based on a length of time since extraction.
In an analogous field of endeavor, Sriram teaches wherein the UE Handover Request Parser is configured to purge items of neighbor information based on a length of time since extraction (fig. 1, fig. 5, pp0038, pp0039, time interval for deleting neighbor relations may be customized). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Lim and Lee with the teachings of Sriram to achieve the goal of efficiently and reliably providing a communication system to avoid calls dropped and re-established, resulting in degraded network performance (Sriram, pp0005). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645